      Case 18-06506-JMC-13                    Doc 18         Filed 10/23/18          EOD 10/23/18 15:12:14              Pg 1 of 1


                                         UNITED STATES BANKRUPTCY COURT
                                           FOR THE DISTRICT OF Southern Indiana

                                                       Minute Entry/Order
Hearing Information:
                         Debtor:   DAVID DWIGHT & THERESA RENEE REED
                  Case Number:     18-06506-JMC-13           Chapter: 13

          Date / Time / Room:      TUESDAY, OCTOBER 23, 2018 12:59 PM IP 325

         Bankruptcy Judge:         JAMES M. CARR
               Courtroom Clerk:    HEATHER BUTLER
                Reporter / ECR:    HEATHER BUTLER                                                                                 0.00


Matter:
              Hearing on Objection to Confirmation of Plan filed by Partners for Payment Relief DE II, LLC [2], [12]
              R / M #:   0/ 0


Appearances:

        BRIAN BROTHERS, TRUSTEE
        MICHAEL COX, ATTORNEY FOR DAVID DWIGHT REED, THERESA RENEE REED
        JON LIEBERMAN, ATTORNEY FOR PARTNERS FOR PAYMENT RELIEF DE II, LLC

Proceedings:                                                                                                               1.00

        Disposition: Hearing held. Valuation hearing set for 12/13/18 at 10:00 a.m. Notice given in court. Expert
        disclosures to be exchanged prior to hearing.


IF COUNSEL HAS BEEN DIRECTED BY THE COURT TO SUBMIT AN ORDER BASED ON THE COURT'S RULING
OR THE PARTIES' AGREEMENT, THEN NO FURTHER NOTICE OR REMINDER WILL BE ISSUED. THE COURT
WILL NOT KEEP A CASE OPEN SOLELY BECAUSE THE ORDER WAS NOT SUBMITTED WITHIN THE TIME
PERIOD DIRECTED BY THE COURT. IN SUCH INSTANCE, A REOPENING FEE WILL APPLY.




Page 1 of 1                                                                                                            10/23/2018    3:05:30PM
